Citation Nr: 1530148	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  09-13 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Evaluation of migraine headaches, rated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her Fiancé


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1993 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The issue of entitlement to an increased evaluation for irritable bowel syndrome has been raised by the record in an October 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran's migraine headaches are manifested by characteristic prostrating attacks occurring on average once a month over the last several months; very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability have not been shown.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.124(a), Diagnostic Code 8100 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2014).

In this case, notice was sent to the Veteran in January 2007 which contained an explanation of how disability ratings are assigned.  Additional notice was sent in July 2008 which included a summary of the Veteran's current disability rating for the claim on appeal.  To the extent that these letters are not fully compliant with the VCAA, the Board notes that the Veteran and her representative have shown actual knowledge of what is needed to substantiate their claim through their statements and testimony.  For example, at the Board videoconference hearing they testified about the frequency and severity of the Veteran's headaches.  Therefore, any notice error by VA is considered harmless.  In a May 2015 written communication, the Veteran waived RO jurisdiction and requested immediate review by the Board.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on a claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim on appeal.  Service treatment records and post-service VA treatment records have been obtained, and the Veteran has been afforded multiple VA medical examinations in connection with the claim adjudicated herein.  The Board finds that these examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate).  In addition, lay statements of the Veteran, as well as those from her co-workers and fiancé, have been associated with the record and have been reviewed.  The Veteran has not asserted that there is any outstanding evidence relating to the issue on appeal.

During the May 2015 videoconference hearing, the undersigned VLJ clarified the issue on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claim.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

For these reasons, the Board concludes that there is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law & Analysis

The Veteran contends that she is entitled to an increased evaluation for her migraine headaches.  Specifically, she claims that her headaches are productive of severe economic inadaptability justifying the maximum schedular evaluation.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, as the Veteran's headache-related symptoms have not significantly changed, a uniform rating is warranted.

The Veteran's migraine headache disability is rated as 30 percent disabling, pursuant to 38 C.F.R. § 4.124(a), Diagnostic Code 8100.  A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  Id.  A 50 percent evaluation is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  50 percent is the maximum rating available under this Diagnostic Code.

The Rating Schedule does not define "prostrating."  "Prostration" has been defined as "complete physical or mental exhaustion."  Merriam-Webster's New Collegiate Dictionary 999 (11th ed. 2007).  "Prostration" has also been defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1534 (32nd ed. 2012).  According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, "prostration" is defined as "a marked loss of strength, as in exhaustion."  See Eady v. Shinseki, No. 11-3223, 2013 WL 500460 (Vet. App. Feb. 12, 2013) (the Board adopts the Court's definition as its own).

Additionally, the phrase "productive of severe economic adaptability" has not been clearly defined by regulations or by case law.  The United States Court of Appeals for Veterans Claims (Court) has noted that "productive of" can either have the meaning of "producing" or "capable of producing."  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, migraines need not actually "produce" severe economic inadaptability to warrant the 50 percent rating.  Id. at 445-46.  Further, "economic inadaptability" does not mean unemployability, as such would undermine the purpose of regulations pertaining to a TDIU.  Id. at 446; see also 38 C.F.R. § 4.16.  The Board notes, however, that the migraines must be, at minimum, capable of producing "severe" economic inadaptability.

Here, the pertinent evidence includes VA examination reports, treatment notes, lay statements, and employment information submitted by the Veteran.  Following receipt of her claim, a VA examination was provided in July 2007, during which the Veteran reported constant daily headaches since 1994.  She also reported having 1-2 migraine headaches per month, with each headache lasting 3-4 hours, characterized by throbbing pain and sensitivity to light and sound.  She reported taking Midrin which occasionally provided relief, and stated that she would go into a dark room to rest during migraine attacks.  A brain magnetic resonance imaging (MRI) scan revealed no abnormalities.

In a July 2008 statement, the Veteran averred that she had at least 3 migraine attacks per month, with additional, less severe headaches occurring 4-5 times per week.  She reported using Tylenol almost daily for the pain.  She further stated that during her migraine attacks she "can't function at my best ability" and would have to call off of work, although there were times when she had to work through the headaches in order to keep her job.  She also reported that she had trouble sleeping due to her headaches.

In January 2009, the record shows that the Veteran was admitted to the emergency room for headache-related symptoms.  In an April 2009 statement, she reported that her headaches "affected my daily living."  She described her symptoms as: sensitivity to light; pulsating pain, usually at the temples, with a nagging, dull pain behind the right eye; and an inability to get a good night's sleep due to headache pain.  She reported taking medication which provided some relief, but did not totally alleviate her symptoms.  Subsequent VA treatment notes reflect continued complaints for headaches, with approximately 2-3 migraines reported per month.

On VA examination in September 2009, the Veteran reported having 3 migraine attacks per month, manifested by pulsating, piercing pain usually starting in her temples and radiating to the front of her head.  She also reported right eye and neck pain, sensitivity to light, and nausea, but denied vomiting.  She stated that her headaches were getting progressively worse.  The examiner confirmed the Veteran's account of 2-3 migraines per month, indicating that most attacks were prostrating and lasted "hours."  The examiner noted that the headaches affected her usual daily activities.  In addition, memory loss and decreased concentration were observed, possibly associated with the headaches.

VA neurology notes from 2010 to 2013 reveal regular complaints of between 2 and 4 migraines per month, the worst of which lasted up to a day-and-a-half.  The Veteran once again reported missing work due to her headaches.  In June and July 2013, she underwent multiple VA examinations, including a psychiatric evaluation, for other health problems.  The psychiatric evaluation indicated that she was having problems showing up to work late, but that this was due to sleep disturbances likely caused by a previously-diagnosed psychiatric disorder.  However, she averred that she was still working and had not been formally disciplined.

On VA examination in July 2014, the Veteran reported constant, diffuse headache pain, although the examiner indicated that she did not have characteristic prostrating attacks of migraine or non-migraine headache pain.  (The examiner subsequently clarified that the Veteran did report prostrating attacks at least 1-3 times per month.)  The examiner indicated that her headaches impacted her ability to work, specifically noting that her headaches were "quite sporadic and with the headaches, she ends up leaving [] work early. . . .  Patient [does t]ake frequent sick leave due to headache complaints."  In April 2015, two of the Veteran's co-workers submitted statements averring that the Veteran's migraines regularly caused her to miss work.

During her videoconference hearing, the Veteran testified that, in terms of severity, her headaches were usually a 3 or 4 out of 10, and no worse than a 7 out of 10.  She stated that she usually got about 3 "bad" headaches per month, and that during these episodes she was "totally not functional" and had to be at home, lying in a dark room.  She also testified that "[t]here are times when I know I have a headache, I will go to work because I know I'm depended on at work.  But then I end up leaving work early due to headaches."  She testified that she had missed approximately 4 days of work in the past month (including partial days) due to headache symptoms, and in general missed or left work early 4-6 days per month.  With regard to medication, she stated that she tried many medications throughout the years, but nothing had been totally effective.  Her fiancé also testified that she frequently missed work due to headaches, and that during particularly bad headaches she could be "down" for 10-12 hours.  He also testified that her headaches contributed to sleeping problems.

Following the hearing, the Veteran submitted a record of sick leave taken from December 2006 to May 2015-almost the entire appeal period.  This document shows that she took no more than 12 full sick days in any year during this period.  The record also shows that she took between 2 and 17 partial sick days-i.e., sick leave of less than 8 hours.  (For example, in 2014 she took 12 full days of sick leave and 10 partial days.  In 2011, she took 11 full days and 5 partial days.)  In sum, the Board finds that this information fairly reflects that the Veteran has taken approximately 2-3 sick days per month (including partial sick days) for the duration of the appeal period.

After a careful review of the record, the Board finds that the Veteran's symptoms more nearly approximate the criteria for her currently assigned 30 percent evaluation.  An increased evaluation is therefore not warranted in this case.

A 50 percent evaluation contemplates very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124(a), Diagnostic Code 8100.  As indicated above, the Veteran has consistently described persistent migraine headaches occurring several times each month, as well as less severe headaches occurring multiple times each week.  Even if the Board were to consider her headaches to be very frequent, however, the evidence is insufficient to establish that the headaches are completely prostrating, prolonged attacks productive of severe economic inadaptability.

With respect to the severity of her migraine attacks, the Board acknowledges that the Veteran describes, and the evidence supports, persistent headaches manifested by pain, sensitivity to noise and light, nausea, sleep disturbance, and other neurological effects, such as difficulty concentrating and confusion.  In addition, the evidence is consistent with characteristic prostrating attacks occurring multiple times per month, as she has consistently reported having migraine attacks 2-4 times per month which render her unable to function.  These facts are consistent with a 30 percent evaluation under the ratings criteria.  See 38 C.F.R. § 4.124(a), Diagnostic Code 8100.  However, the weight of the evidence is insufficient to support a finding of completely prostrating and prolonged migraine attacks at any time during the appeal period.  In short, none of the evidence of record discussed above, to include VA examination reports, treatment notes, lay statements, and the Veteran's employment history, demonstrates the level of severity contemplated by the criteria for a 50 percent evaluation.

The Board concedes that the Veteran's headache symptoms affect her work, as demonstrated by her lay statements and the statements of her fiancé and co-workers, as well as by the medical evidence of record.  In particular, the sick leave report submitted by the Veteran reveals that she has taken approximately 2-3 sick days per month (including both full and partial days) since filing her claim.  In light of this information, the Board accepts the July 2014 VA examination findings that her headaches regularly cause her to leave work early and take sick leave.  However, the Veteran has also admitted that she is frequently able to go to work despite her headaches, and her sick leave report shows that for a majority of the time, the Veteran is able to work.  Indeed, although the Board recognizes the difficulties faced by the Veteran due to her headaches, all of the evidence suggests that she has maintained the same full-time job throughout the entire appeal period.  This is highly probative evidence that she does not experience the type of migraine attacks that are productive of severe economic inadaptability, as contemplated by a 50 percent evaluation.

Accordingly, the Board finds that the Veteran's disability picture, with respect to her migraine headaches, does not more nearly approximate the criteria for a 50 percent evaluation.  38 C.F.R. § 4.124(a), Diagnostic Code 8100.

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities are inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disabilities with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to her service-connected migraine headache disability.  The evidence shows that her headaches are productive of characteristic prostrating attacks occurring more than once a month over the last several months.  These symptoms are contemplated by Diagnostic Code 8100, discussed above.  See 38 C.F.R. § 4.124(a), Diagnostic Code 8100.  In addition, to the extent the Veteran alleges that any associated psychiatric symptoms are related to her headaches, the Board notes that she is in receipt of a separate evaluation for major depressive disorder.  Accordingly, the Board finds that the schedular rating currently assigned adequately describe the Veteran's disability level and symptomatology for the period under consideration.  A higher schedular evaluation is available if the Veteran's symptoms worsen.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disabilities in an exceptional circumstance where the evaluation of the individual disabilities fails to capture all the service-connected disabilities experienced.  Such a situation has not been suggested by the Veteran or the other evidence of record.


ORDER

Entitlement to an evaluation in excess of 30 percent for migraine headaches is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


